Appeals and cross appeal from two orders of the Supreme Court at Special Term, entered March 4, 1980 in Sullivan County, which (1) granted petitioner’s motion for continuation of an examination before trial of respondents at a date to be fixed by Special Term, the production at that examination of various documents, and permitted the examination on oral deposition of respondents’ accountant, a nonparty; and (2) denied petitioner’s application to hold respondent Robert Blank and Irving Miller in contempt, appointed a receiver for the corporate records of respondent Premium Gas Service, Inc., and denied respondents’ request for the appointment of an Official Referee to supervise disclosure. To the extent only that the order appointing a Receiver suggests that he is authorized to remove the corporate respondent’s records from its place of business, it is overbroad and, therefore, modified, for moving them elsewhere can only have an unnecessarily disruptive effect on the corporation’s activities. As for the request for the appointment of an Official Referee, we confirm Special Term’s observation that Official Referees are not to be utilized in this judicial department. Controversies arising when disclosure is implemented can be resolved at Special Term, or, if the parties are so inclined, they may stipulate to the selection of a Referee to supervise disclosure (CPLR 3104, subd [b]). Order appointing Receiver modified, on the law and the facts, in accordance with this decision, and, as so modified, orders affirmed, without costs. Kane, J.P., Main, Mikoll, Yesawich, Jr., and Herlihy, JJ., concur.